DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19 and 24-42, drawn to a method of constructing a metabolic profile from magnetic resonance mass spectrometric data, classified in G01N 24/087 .
II. Claims 20-23 and 43-44, drawn to a method of assessing the progress of a disease, classified in G16H 50/30.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claims 20 and  do not recite the details of the metabolic profile determination by magnetic resonance mass spectroscopy recited in claims 1 and 24, and another different type of mass spectrometry could be used to determine the metabolic profiles for the method of claims 20 and 43. The subcombination has separate utility such as analyzing disease progress for diagnosis or research purposes without adjusting a treatment plan.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified in different areas and require different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Laura Smalley on 5 July 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19 and 24-42.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-23 and 40-42 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Claims 10 and 33 recite that “the sample is diluted with ultra-pure water only”, which is already part of independent claims 1 and 24 (“diluted solely with ultra-pure water”).  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-19, 24-29 and 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Manna (US 20150344969 A1) in view of Li (US 20070176088 A1)
Regarding claim 1, Manna teaches a method for constructing a metabolic profile (analyzing metabolic profiles [0392]), the method comprising:
Obtaining a urine sample from a mammalian subject (human urine sample, [0230]);
Diluting the sample to a concentration suitable for mass spectrometry (dilution, [0408], implicitly to a level suitable for the next step of mass spectrometry);
Obtaining a mass spectrum of the urine sample, wherein obtaining the mass spectrum comprises:
Subjecting the urine sample to magnetic resonance mass spectrometry (FT-ICR, [0330]);
Determining mass spectrometric peaks in the mass spectrum present in analytically significant amounts (identifying peaks, [0331]);
Identifying among the plurality of mass spectrometric peaks in the mass spectrum present in analytically significant amounts, mass spectrometric peaks representing a plurality of urinary substances of interest, wherein identifying the plurality of urinary substances of interest comprises:
Identifying all mass spectrometric peaks present in analytically significant amounts in the mass spectrum that represent each urinary substance of interest in the plurality (identifying candidate metabolites [0407]),
Quantitatively measuring the amount of each urinary substance of interest in the plurality by summing, for each urinary substance of interest in the plurality, the mass spectrometric peaks representing each urinary substance of interest in the plurality (quantifying abundance of metabolites, [0408]) and
Performing statistical calculations (determining statistical significance of changes in metabolite abundance, [0411]) to determine a diagnostically useful profile by determining what combinations and/or amounts of urinary substances of interest in the plurality correlate with a disease or condition of interest, thereby constructing a metabolic profile of the disease or condition of interest in the subject (determining neoplasia status, [0302]).
Manna does not teach that the sample is only diluted with ultra-pure water.
	Li teaches diluting a mass spectrometry urine sample with ultra-pure water (HPLC grade water, [0081]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Manna to have ultra-pure water dilution as described by Li, in order to dilute the urine sample in a known manner without introducing a contaminant. 
	Manna does not teach summing for each urinary substance of interest in the plurality, the mass spectrometric peaks representing: each urinary substance of interest in the plurality, each isotope of each urinary substance in the plurality, each adduct of each urinary substance of interest in the plurality, and/or each variant of each urinary substance of interest in the plurality.
	Li teaches a method of profiling ([0012]) comprising, for a substance of interest, summing the mass spectrometric peaks representing the substance, each isotope of the substance, each adduct of the substance and/or each variant of the substance ([0085]).
	It would have been obvious to one of ordinary skill in the art to modify the system of Manna to include the peak summing taught by Li, in order to determine the total amount of a given substance, including isotopes, adducts and variants, in a sample in a known manner in order to accurately trace the metabolic profile of the substance consistently with no unexpected result.
Regarding claim 24, Manna teaches a method for assessing the presence and amounts of at least one urinary substance of interest in a mammalian urine sample (analyzing metabolic profiles [0392]; human urine sample, [0230]), the method comprising:
Obtaining a urine sample from a mammalian patient;
Diluting the sample to a concentration suitable for mass spectrometry (dilution, [0408], implicitly to a level suitable for the next step of mass spectrometry);
Obtaining a mass spectrum of the urine sample, wherein obtaining the mass spectrum comprises:
Subjecting the urine sample to magnetic resonance mass spectrometry (FT-ICR, [0330]);
Identifying mass spectrometric peaks in the mass spectrum present in analytically significant amounts (identifying peaks, [0331]), wherein the identifying mass spectrometric peaks comprises:
Performing a statistical evaluation to demonstrate existence of a metabolic profile (determining statistical significance of changes in metabolite abundance, [0411]), and 
Testing the metabolic profile by a diagnostic coefficient method,
Identifying at least one urinary substance of interest among a plurality of urinary substances in the urine sample, wherein identifying the at least one urinary substance of interest comprises identifying all mass spectrometric peaks present in analytically significant amounts in the mass spectrum that represent each urinary substance of interest in the plurality (identifying candidate metabolites [0407]),
Quantitatively measuring the amount of each urinary substance of interest in the plurality by summing, for each urinary substance of interest in the plurality, the mass spectrometric peaks representing each urinary substance of interest in the plurality (quantifying abundance of metabolites, [0408]);
Manna does not teach that the sample is only diluted with ultra-pure water.
	Li teaches diluting a mass spectrometry urine sample with ultra-pure water (HPLC grade water, [0081]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Manna to have ultra-pure water dilution as described by Li, in order to dilute the urine sample in a known manner without introducing a contaminant. 
	Manna does not teach summing for each urinary substance of interest in the plurality, the mass spectrometric peaks representing: each urinary substance of interest in the plurality, each isotope of each urinary substance in the plurality, each adduct of each urinary substance of interest in the plurality, and/or each variant of each urinary substance of interest in the plurality.
	Li teaches a method of profiling ([0012]) comprising, for a substance of interest, summing the mass spectrometric peaks representing the substance, each isotope of the substance, each adduct of the substance and/or each variant of the substance ([0085]).
	It would have been obvious to one of ordinary skill in the art to modify the system of Manna to include the peak summing taught by Li, in order to determine the total amount of a given substance, including variants, in a sample in a known manner with no unexpected result.

	Regarding claims 2 and 25, Manna teaches that the mammalian subject/patient is a human subject/patient.
	Regarding claims 3 and 26, Manna teaches that MRMS is performed in positive ion mode ([0254], [0408]).
	Regarding claims 4-5 and 26-27, Manna teaches that the MRMS has laser desorption ionization/matrix-assisted laser desorption ionization (MALDI, [0327]; MALDI may be coupled to FTICR/FTMS, [0330]).
	Regarding claims 6, 29 and 34, Manna teaches that the urinary substance of interest is of mammalian metabolic origin (metabolic biomarker, [0354]; from a mammal, i.e. human, above).
	Regarding claims 9 and 32, Manna teaches that the MRMS is electrospray (ESI)-MRMS (ESI, [0327]; ESI may be coupled to FTICR/FTMS, [0330]).
	Regarding claims 10 and 33, Li teaches that the sample is diluted with ultra-pure water only (see above with respect to claim 1).
	Regarding claims 11 and 35, Manna teaches detecting mass spectra of compounds with m/z ranging from 42 (uracil, [0409]) to 3994 (S-adenosylmethionine, [0410]), which encompasses the claimed range of 75-1,000 m/z (so that Manna performs mass spectrometry over at least the claimed range of m/z values).
	Regarding claims 12 and 37, Manna teaches that at least one of the urinary substances of interest in the plurality is selected from the urinary substances listed in Table 2 (e.g. N-acetylglutamic acid, [0409]).
	Regarding claims 13-14 and 38-39, Manna teaches that the volume of the urine sample is 5 μL ([0409]).
	Regarding claims 15 and 40, Manna teaches that the urine sample is subjected to a run of magnetic resonance mass spectrometry (as described in [0330] an FT-ICR may be used in place of the triple quadrupole described in [0408]) in a positive ion mode (ESI+, [0408]) with a duration of 10 min ([0406]).
	Regarding claims 16 and 41, Manna teaches that the urine sample is subjected to a series of runs of magnetic resonance mass spectrometry in positive ion mode (ESI+, [0408]).
	Manna does not teach that the total duration is 2 minutes.
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the duration of the experiment of Manna to be 2 minutes, as a matter of adjusting the sample size and chromatography flow rate with no unexpected result.
	Regarding claims 17 and 42, Manna teaches that the mass spectrometric peaks with specific molecular masses present in analytically significant amounts in the urine sample are identified by their exact masses (determining masses of target compounds, monitoring for specific mass values, [0409]).
	Regarding claim 18, Manna teaches that the disease or condition of interest may be prostate cancer ([0274]).
	Regarding claim 19, Manna teaches that the disease or condition of interest may be found in Table I (breast cancer, [0274]).
	Regarding claim 36, Manna teaches that a plurality of urinary substances of interest are assessed ([408-410]).
Claims 7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Manna in view of Li and in further view of Nicholson (Nicholson et al, “Human Metabolic Profiles are Stably Controlled by Genetic and Environmental Variation”, Molecular Systems Biology (2011) 7:525, 2011).
Regarding claims 7 and 30, Manna and Li teach all the limitations of claims 1 and 24 as described above.  Manna and Li do not teach identifying the plurality of substances of human metabolic origin present in the urine sample that are also present in at least 80% of metabolic profiles in a database of metabolic profiles of human urine samples.
Nicholson teaches a metabolic profiling system which identifies and analyzes substances present in at least 80% of metabolic profiles in a database of samples (p. 19, paragraph 3, “only common peaks (present in at least 80% of spectra in their corresponding data set) were included in downstream statistical analysis”).
It would have been obvious to one of ordinary skill in the art to modify the system of Manna and Li to identify the substances present in at least 80% of samples as taught by Nicholson, in order to improve the analysis by ensuring that anomalous or unusual data  is excluded from the metabolic profiling.
Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Manna in view of Li and in further view of Vertes (US 20190162734 A1).
Regarding claims 8 and 31, Manna and Li teach all the limitations of claims 4 and 27 as described above.  Manna and Li do not teach that the urine sample is introduced onto a nanopost array ionization plate or a nanopost matrix and the LDI is performed from the nanopost array ionization plate.
Vertes teaches laser desorption ionization from a nanopost array ionization plate ([0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Manna and Li to have sample introduced onto a nanopost array plate for laser ionization as taught by Vertes, in order to perform sensitive biological analysis of captured molecules with selective analysis based on capture of different molecules using different sections of the nanopost array (Vertes [0006]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881